EXHIBIT 10-1




Company's Form of Separation Agreement & Release





--------------------------------------------------------------------------------






SEPARATION AGREEMENT AND RELEASE




To:    «Employee_Name»
Date:    «Actual_Offer_Date»


«Company» (“P&G”) is willing to provide you with certain assistance in
connection with your employment separation from the Company. The following
describes the terms under which you are separating from employment. Your receipt
of the benefits described below is conditioned upon your accepting and abiding
by the terms of this Agreement.
Last Day of Employment:
Your last day of employment will be «Exit_Date», referred to as your “Last Day
of Employment.” Unless otherwise noted below, your pay and benefits will cease
as of your Last Day of Employment.
Separation Payment:


As soon as administratively practical after your Last Day of Employment, P&G
will provide you with a Separation Payment of «Total_Amount», less legally
required withholdings and deductions. In no event will payment be made before
expiration of the seven-day revocation period discussed below or later than the
March 15th of the year following the year which includes your last day of
employment.


Amounts you owe to P&G as of your Last Day of Employment, including, but not
limited to, wage and/or benefit overpayments and unpaid loans, will also be
deducted from the Separation Payment.
STAR Awards:
As of your Last Day of Employment, if you worked at least 28 days (4 calendar
weeks) during that fiscal year, you will receive a pro-rated STAR award for that
fiscal year. Your STAR award will be pro-rated by dividing the number of
calendar days during the fiscal year from July 1 through your Last Day of
Employment by 365. Your STAR award will be paid in cash in the September (but no
later than September 15th) immediately following the end of the fiscal year in
which you terminate.
Equity Awards:


Your separation will be treated as a Special Separation for purposes of any
outstanding equity awards granted under the Procter & Gamble 2009 Stock and
Incentive Compensation Plan, the Procter & Gamble 2001 Stock and Incentive
Compensation Plan, the Procter & Gamble 1992 Stock Plan, or the Gillette Company
2004 Long-Term Incentive Plan and as a result the awards will be retained
subject to the original terms and conditions of the awards.


Awards granted under the Procter & Gamble 2014 Stock & Incentive Compensation
Plan are retained subject to the terms and conditions of the Awards.


This agreement does not alter the rights and obligations that you may have under
the Procter & Gamble 2014 Stock & Incentive compensation Plan, the Procter &
Gamble 2009 Stock and Incentive Compensation Plan, the Procter & Gamble 2001
Stock and Incentive Plan, the Procter & Gamble 1992 Stock Plan, and the Gillette
Company 2004 Long-Term Incentive Plan.
Current Medical, Dental, and Life Insurance Benefits:


Your Medical (including prescription drug and EAP programs), Dental, and Basic
Group Life insurance coverage will continue under the same terms until
«Benefits_End_Date».


When your extended coverage ends, you may be entitled to continue your Medical
and Dental insurance coverage under COBRA. If you are entitled to COBRA
continuation coverage, you will receive a notice of your right to elect COBRA.






--------------------------------------------------------------------------------





Retiree Medical and Dental Benefits:


If you were eligible for P&G retiree healthcare coverage on your Last Day of
Employment, you will be eligible to enroll in P&G’s retiree medical and dental
insurance coverage. You are eligible for P&G retiree healthcare coverage if you
satisfy the regular retiree eligibility rules (i.e., you are a Regular Retiree)
as of your Last Day of Employment. Under the terms of this Agreement, you also
are eligible for P&G retiree healthcare coverage as a Special Retiree by
satisfying the Rule of 70 as of your Last Day of Employment. You satisfy the
Rule of 70 when your full years of age plus your full years of service equal 70.
Special rules apply to Gillette Heritage Employees with regard to retiree
medical eligibility and the retiree medical cost sharing under the retiree
medical plan. If you are a Gillette Heritage Employee, you will receive a
separate handout on your retiree medical eligibility. If you are eligible for
P&G’s retiree healthcare coverage as either a Regular Retiree or a Special
Retiree as of your Last Day of Employment, you should contact the Employee
Service Center before your extension of coverage ends to request retiree
healthcare enrollment information. For details regarding the terms and
conditions of your retiree health coverage, please refer to and review the
summary plan descriptions, available at PGOneLife and Career
Important Note: If you become employed by a direct competitor of P&G (as
determined by P&G’s Chief Human Resources Officer) in any capacity, you will not
be eligible for coverage under P&G’s retiree healthcare coverage as long as you
remain employed by such competitor. If you have questions, please contact the
Benefits Service Center at 1-888-627-7472.
Outplacement Services:


P&G’s outplacement supplier, Right Management Consultants, will provide services
to assist you in managing your transition to a new future, based on your
interest. Services include pre-decision counseling, career transition programs,
and job development opportunities. Right Management Consultants will also assist
you in preparing for your job search, including résumé preparation, cover
letters, other written materials and interview and networking training.
After you accept this Agreement, you may begin utilizing outplacement services
on a limited basis prior to your Last Day of Employment, consistent with the
needs of the business and your responsibilities to complete and/or transition
your work. Note that you must begin utilizing outplacement services within 45
days of your Last Day of Employment to be eligible for this benefit.
No Consideration Without Executing this Agreement:


You affirm that you understand and agree that you would not receive the
separation payment and/or benefits specified in this Agreement without executing
this Agreement and fulfilling the promises contained in it.  Except as provided
in this Agreement or under the terms and conditions of an applicable benefit
plan or policy sponsored by P&G, you shall not be due any payments or benefits
from P&G in connection with the termination of your employment.
Continued Employment Through Your Last Day of Employment:


You agree to perform your work and responsibilities as an employee in a
satisfactory manner up to and including your Last Day of Employment, including
compliance with all provisions of this “Separation Agreement and Release.” If
P&G determines that you have engaged in serious misconduct during your
employment, you understand and agree that P&G may terminate your employment
immediately and will not provide, nor will it be obligated to provide, you with
the Separation Payment, medical benefits, outplacement and other benefits
described above. If you have already received any such pay or benefits, you
agree to repay them to P&G upon demand.
Nonadmission of Wrongdoing:


You affirm that you understand and agree that neither this Agreement nor the
furnishing of the consideration for this Agreement, including the Separation
Payment, shall be deemed or construed at any time for any purpose as an
admission by P&G of wrongdoing or evidence of any liability or unlawful conduct
of any kind.
 
 
 
 
 
 
 
 
1  Special rules apply to Gillette Heritage Employees with regard to retiree
medical eligibility and the retiree medical cost sharing under the retiree
medical plan. If you are a Gillette Heritage Employee, you will receive a
separate handout on your retiree medical eligibility.






--------------------------------------------------------------------------------





Release of Claims - Including Age Discrimination and Employment Claims:


In consideration of the Separation Payment and other benefits provided above to
which you would not have been entitled under any existing P&G Policy, you
release P&G from any and all claims you have against P&G. The term “P&G”
includes «Company» and any of its present, former and future owners, parents,
affiliates and subsidiaries, and its and their directors, officers,
shareholders, employees, agents, servants, representatives, predecessors,
successors and assigns and their employee benefit plans and programs and their
administrators and fiduciaries.


This release applies to claims about which you now know or may later discover,
and includes but is not limited to: (1) claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq.; (2) claims arising
out of or relating in any way to your employment with P&G or the conclusion of
that employment; (3) claims arising under any federal, state and local
employment discrimination laws, regulations or ordinances or other orders that
relate to the employment relationship and/or employee benefits; and (4) any
other federal, state or local law, rule, regulation or ordinance, public policy,
contract, tort or common law.
This release does not apply to claims that may arise after the date you accept
this Agreement or that may not be released under applicable law.
You are not waiving any rights you may have to: (a) your own vested accrued
employee benefits under the P&G health, welfare, or retirement benefit plans as
of the Last Day of Employment; (b) benefits and/or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement; (d) enforce this Agreement; and/or (e) challenge the validity of this
Agreement.
You agree that the decision as to what would be your Last Day of Employment was
made prior to your accepting and executing this Agreement, and you agree that
you are releasing any claim in connection with the separation of your
employment.
If any claim is not subject to release, to the extent permitted by law, you
agree that you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
P&G is a party.


Governmental Agencies: Nothing in this Separation Letter & Release prohibits or
prevents you from filing a charge with or participating, testifying, or
assisting in any investigation, hearing, or other proceeding before the U.S.
Equal Employment Opportunity Commission, the National Labor Relations Board or a
similar agency enforcing federal, state or local anti-discrimination laws.
However, to the maximum extent permitted by law, you agree that if such an
administrative claim is made to such an anti-discrimination agency, you shall
not be entitled to recover any individual monetary relief or other individual
remedies.  Nothing in this Separation Letter & Release prohibits you from: (1)
reporting possible violations of federal law or regulations, including any
possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the U.S. Congress, or any agency Inspector General; (2)
making any other disclosures that are protected under the whistleblower
provisions of federal law or regulations; or (3) otherwise fully participating
in any federal whistleblower programs, including but not limited to any such
programs managed by the U.S. Securities and Exchange Commission and/or the
Occupational Safety and Health Administration. You understand you do not need
the prior authorization from the Company to make any such reports or
disclosures, and you are not required to notify the Company that you have made
such reports or disclosures. Moreover, nothing in this Separation Letter &
Release prohibits or prevents you from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower
programs.








--------------------------------------------------------------------------------





Confidential, Proprietary, Trade Secret Information & Period of Non-Competition:


Subject to the “Governmental Agencies” portion of the “Release of Claims -
Including Age Discrimination and Employment Claims” above, you agree that you
will not use or share any confidential, proprietary or trade secret information
about any aspect of P&G’s business with any non-P&G employee or business entity
at any time in the future. You further agree that you will not obtain or have in
your possession any confidential, proprietary or trade secret information on or
after your last day of employment. Confidential, proprietary or trade secret
information includes, but is not limited to, marketing and advertising plans,
pricing information, upstream plans, specific areas of research and development,
project work, product formulation, processing methods, assignments of individual
employees, testing and evaluation procedures, cost figures, construction plans,
and special techniques or methods of any kind.
Notwithstanding the requirements of confidentiality contained in this section,
the federal Defend Trade Secrets Act of 2016 immunizes you against criminal and
civil liability under federal or state trade secret laws for your disclosure of
trade secrets that is made i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law; ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or iii) to your attorney for use in a lawsuit
alleging retaliation for reporting a suspected violation of law, provided that
any document containing the trade secret is filed under seal and you do not
otherwise disclose the trade secret, except pursuant to court order.
You further understand and agree that, unless you have prior written consent
from P&G, you will not engage in any activity or provide any services for a
period of three (3) years following your Last Day of Employment in connection
with the manufacture, development, advertising, promotion or sale of any product
which is the same as, similar to, or competitive with any products of P&G or its
subsidiaries (including both existing products as well as products in
development which are known to you, as a consequence of your employment with
P&G):
1.
With respect to which your work has been directly concerned at any time during
the two (2) years preceding your Last Day of Employment; or
2.
With respect to which during that period of time you, as a consequence of your
job performance and duties, acquired knowledge of trade secrets or other
confidential information of P&G.
For the purposes of this section, it shall be conclusively presumed that you
have knowledge or information to which you were directly exposed through the
actual receipt of memos or documents containing such information or through
actual attendance at meetings at which such information was discussed or
disclosed. The provisions of this section are not in lieu of, but are in
addition to, your continuing obligation to not use or disclose P&G’s trade
secrets and confidential information known to you until any particular trade
secret or confidential information becomes generally known (through no fault of
yours). Information regarding products in development, in test market or being
marketed or promoted in a discrete geographic region, which information P&G is
considering for a broader use, shall not be deemed generally known until such
broader use is actually commercially implemented. Also, “generally known” means
known throughout the domestic United States industry or, if you have job
responsibilities outside of the United States, the appropriate foreign country
or countries’ industry.








--------------------------------------------------------------------------------





 
If any restriction in this section is found by any court of competent
jurisdiction or arbitrator to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it will be modified and interpreted to extend only over the
maximum period of time, range of activities or geographic area so that it may be
enforceable.
As a participant in the 2009 Stock and Incentive Compensation Plan, the 2001
Stock and Incentive Compensation Plan, or the 1992 Stock Plan, you are also
bound by the terms of Article F - Restrictions & Covenants of those plans, which
are incorporated herein by reference.
If you are a participant in the 2014 Stock & Incentive Compensation Plan, you
are also bound by the terms of Article 6 - Restrictions and Covenants of this
plan which are incorporated herein by reference.
Non-Solicitation:


You acknowledge, as a participant in the Procter & Gamble 2014 Stock & Incentive
Compensation Plan, the Procter & Gamble 2009 Stock and Incentive Compensation
Plan, the Procter & Gamble 2001 Stock and Incentive Plan, the Procter & Gamble
1992 Stock Plan, and/or the Gillette Company 2004 Long-Term Incentive Plan that
you are bound to comply with the Plans’ non-solicitation obligations.
Specifically, you agree that you will not, at any time following your Employment
Separation Date, attempt to directly or indirectly induce any employee of P&G or
its affiliates or subsidiaries to be employed or perform services elsewhere or
attempt directly or indirectly to solicit the trade or business of any current
or prospective customer, supplier or partner of P&G or its affiliates or
subsidiaries.
Acknowledgements and Affirmations:


Subject to the “Governmental Agencies” portion of the “Release of Claims -
Including Age Discrimination and Employment Claims” above, you affirm that you
have not filed, caused to be filed, or presently are a party to any claim
against P&G.
You affirm that you have been paid and/or have received all compensation, wages,
bonuses, commissions, and/or benefits which are due and payable as of the date
you sign this Agreement. To the extent that you are required to report hours
worked, you affirm that you have reported all hours worked as of the date you
sign this Agreement.
You affirm that you have been granted any leave to which you were entitled under
the Family and Medical Leave Act or related state or local leave or disability
accommodation laws.
You further affirm that you have no known workplace injuries or occupational
diseases that have not been reported.
Assignment of Intellectual Property:


You will promptly and fully disclose, transfer and assign to P&G all inventions
and any other intellectual property (collectively “Intellectual Property”) made
or conceived by you during your employment with P&G. You agree to fully
cooperate in executing any papers required for establishing or protecting the
Intellectual Property and for establishing P&G’s ownership, even if such
cooperation is necessary after your Last Day of Employment.
Return of P&G Property:


You agree that on or before your Last Day of Employment, you will return to P&G
in good condition all of its equipment, materials and information that were in
your possession, custody or control (including, but not limited to, computers,
files, documents, credit cards, keys and identification badges). You further
agree that you will provide your manager with all passwords to P&G electronic
communication and data systems before your Last Day of Employment. You further
agree that on or before your Last Day of Employment, you will return or if
directed to do so by your immediate manager, delete (i.e., destroy all copies
of) any and all P&G confidential, proprietary or trade secret information you
have maintained in your possession, custody, or control in paper, electronic
and/or digital formats, including but not limited to, any such confidential,
proprietary, or trade secret information (e.g., files, documents, etc.) that you
may have electronically or digitally processed or stored on P&G-issued or on
personally-owned or maintained digital devices and/or service accounts. Such
digital devices and/or service accounts may include, but are not limited to
desktop and laptop computers, notebooks, tablets, iPads, mobile phones,
smartphones, personal digital assistants (PDAs), USB and flash drives, external
hard drives, CDs, DVDs, and/or external file processing or storage provided by
cloud service providers such as box.net, dropbox, Google docs, etc.








--------------------------------------------------------------------------------





Ethics Compliance:


Subject to the “Governmental Agencies” portion of the “Release of Claims -
Including Age Discrimination and Employment Claims” above, you agree that you
provided P&G all information known to you regarding any violations of the
Procter & Gamble Worldwide Business Conduct Manual and/or any other violations
of P&G policy or the law.
Agreement to Arbitrate Disputes:


Resolving any future differences we may have in the courts can take a long time
and be expensive. You and P&G therefore agree that the only remedy for all
disputes that are not released by this Agreement or that arise out of your
employment with or separation from P&G, or any aspect of this Agreement, will be
to submit any such disputes (with the exception noted at the end of this
section) to final and binding arbitration in accordance with the National Rules
for Resolution of Employment Disputes of the American Arbitration Association
then in effect.
You and P&G agree that the aggrieved party must send written notice of any claim
to the other party by certified mail, return receipt requested. Written notice
for P&G will be sent to: Secretary, One Procter & Gamble Plaza, Cincinnati, OH
45202, and to you at the most current address shown for you in P&G’s records.
The arbitrator will apply Ohio law. At your written request, P&G will reimburse
you for all fees and costs charged by the American Arbitration Association and
its arbitrator to the extent they exceed the applicable fees and costs that
would have been charged by a court of competent jurisdiction had your claim been
filed in court.
There is one exception to this section. P&G may seek injunctive relief in any
court of competent jurisdiction if it has reason to believe that you have
violated or are about to violate (1) the terms of the “Confidential,
Proprietary, Trade Secret Information & Period of Non-Competition” section
above, or (2) if you are a participant in the 2009 Stock and Incentive
Compensation Plan, the 2001 Stock and Incentive Compensation Plan, or the 1992
Stock Plan, the terms of Article F - Restrictions & Covenants of those plans or
(3) if you are a participant in the 2014 Stock and Incentive Compensation Plan,
the terms of Article 6 - Restrictions & Covenants of those plans.
Severability:


If any court of competent jurisdiction or arbitrator should later find that any
portion of this Agreement is invalid, that invalidity will not affect the
enforceability of any other portion of this Agreement.
Employment References:


You understand that P&G’s historical policy is to not provide employment
references to prospective employers. However, P&G is willing to waive that
policy in your case on the following basis: You authorize your manager or human
resources representative to provide an employment reference upon written or
verbal request. In return, you release any claim against P&G and will not bring
a lawsuit in court against P&G based upon that employment reference (or lack
thereof). You agree that you will refer all reference inquiries to your manager
or human resources representative only. You further understand that all disputes
regarding employment references or the lack thereof must be resolved through the
arbitration process described above.
No Reliance:


This Agreement sets forth the entire agreement between you and P&G and fully
supersedes any prior agreements or understanding between the parties except that
if you are a participant in the 2009 Stock and Incentive Compensation Plan, the
2001 Stock and Incentive Compensation Plan, or the 1992 Stock Plan, the terms of
Article F - Restrictions & Covenants of those plans remain in full force and
effect and are incorporated herein by reference and if you are a participant in
the 2014 Stock Plan, the terms of Article 6 - Restrictions & Covenants of the
plan remain in full force and are in effect and are incorporated herein by
reference. In deciding to accept this Agreement, you agree that you have not
relied upon any statements or promises by P&G, its managers, agents or
employees, other than those set forth in this Agreement. No other promises or
agreements concerning the matters described in this Agreement shall be binding
unless in a subsequent document signed by these parties.






--------------------------------------------------------------------------------





Your Attorney:


You acknowledge that you have been and hereby are advised to consult with legal
counsel before accepting this Agreement and have either done so or have
voluntarily declined to do so.
Timing for Acceptance or Revocation:


You have forty-five (45) calendar days in which to consider this Agreement in
which you waive important rights, including those under the Age Discrimination
in Employment Act of 1967. If you choose to sign this Agreement, please do so by
indicating your acceptance of this Agreement with your electronic signature in
P&G’s electronic system. We advise you to consult with an attorney of your
choosing prior to signing this Agreement. Further, you may within seven (7)
calendar days following the date you sign this Agreement, cancel and terminate
it by giving written notice of your intention to revoke the Agreement to your
immediate manager, and by returning to P&G any remuneration or benefits that
have been advanced to you in anticipation of your not revoking your agreement
and to which you are not entitled. If notice of your revocation is mailed, it
must be postmarked within seven (7) calendar days after you sign this Agreement.
You agree that any modifications, material or otherwise, made to this Agreement,
do not restart or affect in any manner the original up to forty-five (45)
calendar day consideration period.




--------------------------------------------------------------------------------

The benefits described in this Agreement and pursuant to the summary plan
description for the Procter & Gamble Basic Separation Program for U.S.
Employees, are the special benefits you will receive by signing this Agreement.
To the extent this Agreement describes benefits under other benefit plans and
policies sponsored by P&G, these special benefits are also described in the
summary plan descriptions for those plans. As such, nothing in this Agreement
amends or changes the terms of any P&G-sponsored employee benefit plan or
policy.
 
After your Last Day of Employment, you will no longer be an active P&G employee,
which may affect your coverage under those plans and policies.  For example,
plans may require that you enroll in Medicare to be eligible for coverage.  For
more information on how not being an active P&G employee may affect your
coverage, please refer to and review the summary plan descriptions for each
plan, available at PGOneàLife and Career.





